DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 9/13/2022 have been entered and raise new drawing objection and 112(a) rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (emphasis added) “each web portion is non-porous” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The amended drawings filed 9/13/2022 provides what appears to be apertures in web portion 646 figure 89. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12 and 21 introduce web portions that are non-porous to the apparatus, because the specifications do not include the term non-porous it is unclear what structure or feature is being cited to of the apparatus as presented at the time of filing because the web portion 646 of the “heating ducts 644” in newly amended figure 89 appears to have ventilation holes 660 [282-287] as a component in being a ducting system. 
The application will be examined with the definition of non-porous in relation to web portion as being a continuous structure spanning between structures. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Recess channel trough 

Claims 1, 3, 5, 6, 10, 12-14, 16, 19, 21 26, 28, 30 and 32are rejected under 35 U.S.C. 103 as being unpatentable over Hantz (US 4,889,042) in view of Tsai (US 2014/0366746), Bumgarner (US 10,624,497), Freedman (US 4,629,865) and Wang (US 2008/0257171).

Regarding claim 1, Hantz discloses (Fig-2-3) a portable combination toaster and pizza oven comprising: 
(a) a housing (exterior of 1) defining a single cooking chamber (2/3) therein, the single cooking chamber having an opening (2a/3a) through which food is insertable into the single cooking chamber (see insertion of food figures 1 and 2); 
(b) the housing is removably positionable on a horizontal countertop (surface received by feet 4b and 5b) and, when positioned on the horizontal countertop, the housing is rotatable between a vertical orientation (orientation of figure 1) wherein the opening is provided in an upper end of the combination toaster and pizza oven such that the combination toaster and pizza oven is configured as a top loading toaster (toast A), and a horizontal orientation (Fig-2) wherein the opening is provided at a front end of the combination toaster and pizza oven such that the combination toaster and pizza oven is configured as a front loading oven (Food tray insert B shown in figure 2); and, 
c) a cooking accessory (B) comprising a bottom wall (bottom food supporting wall of B) and a front wall (wall of B at front of oven and having handle as seen in figure 2), the front wall is provided with a handle (as seen figure 2) wherein the cooking accessory is slideably insertable into the housing (slide indicated by arrow of figure 2) through the opening.
wherein, when the portable combination toaster and pizza oven is in the horizontal orientation, the single cooking chamber has an upper side (top side of 2a/3a) and a lower side (bottom side of 2a/3a), the upper side comprises an upper wall (wall delimiting upper side of 2a/3a), a cylindrical IR heating element (heating elements 15 may be tubular “tubes 15” (column 2, lines 58-60)).
Hantz is silent regarding whereby, when the cooking accessory is inserted into the housing, the front wall closes the single cooking chamber whereby heat is retained within the single cooking chamber.
However Tsai teaches whereby, when the cooking accessory (20) is inserted into the housing (10), the front wall closes the single cooking chamber whereby heat is retained within the single cooking chamber (see 20 inserted within 10 without gap shown in figures 1 and 2).
The advantage of when the cooking accessory is inserted into the housing, the front wall closes the single cooking chamber whereby heat is retained within the single cooking chamber, is to retain heat and or provide convection cooking so as to provide function of “air frying” food within the cooking chamber “An Air fryer is an environmental and salutary fryer which cooks with a technique of high-speed air circulation, needs little or no oil and generates less smoke, and moreover, ensures nutrition in a food not to be lost with a suitable temperature.” [0002]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Tsai, by adding to the lose fitting tray system of Hantz, closure cooking tray system of Tsai, to retain heat and or provide convection cooking so as to provide function of “air frying” food within the cooking chamber.
Hantz is silent regarding the cooking chambers upper wall has a plurality of upper recesses that extend transversely to the insertion direction, the upper recesses are spaced apart from each other in the insertion direction, the heating elements underlies each of the upper recesses, and wherein the upper wall comprises web portions that extend between each pair of adjacent upper recesses and each web portion is non-porous and planar.
However Freedman teaches having a plurality of upper recesses (directions of trough 59) that extend transversely to the insertion direction (trough 59 extends in both x and y axis as it turns, see figure 2. Additionally the shape of heating element / recesses in regards to orientation during insertion of food into the oven is a non-functional change of shape, because food orientation relative to the oven is also dependent to orientation of food during insertion, see MPEP 2144.04 IV  in view of anticipation of an already transverse heating element 16 of primary prior art Hantz, see figure 3), the upper recesses are spaced apart from each other in the insertion direction (at ends of 59), the heating elements (32) underlies each of the upper recesses (see 32 within 59) and wherein the upper wall comprises web portions (65 extending between trough sections 59, see figure 3) that extend between each pair of adjacent upper recesses (troughs extending in insertion direction, see figure 3 in view of figure 2) and each web portion is non-porous (see solid webbing of figure 3 made of stamped steel “Although other materials could be used, concentrator 34 has been described as being fabricated of aluminized steel. More specifically, concentrator 34 may be die stamped from 0.039-inch thick sheet steel having a 0.001-inch aluminum silicon alloy hot dip coating or layer 70.” (column 8, lines 20-43)). 
The advantage of providing recesses in relation to the heating element, is to enhance reflection of heat towards substrate to be heated “Ideally, trough 59 has a parabolic cross-section for maximum downward directivity of infrared radiation from heating element 32 by reflection. However, as will be described later herein, concentrators 34 having other cross-sectional shapes provide broiling performances that are significantly better than without using any concentrator.” (column 5, lines 28-49), optionally from a single stamping “Although other materials could be used, concentrator 34 has been described as being fabricated of aluminized steel. More specifically, concentrator 34 may be die stamped from 0.039-inch thick sheet steel having a 0.001-inch aluminum silicon alloy hot dip coating or layer 70.” (column 8, lines 20-43). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Freedman, by adding to the anticipated dual sided heating system of Hantz, the reflected recesses around heating features of Freedman, to enhance reflection of heat towards substrate to be heated.
Hantz as already modified by Freedman for the same motivation as applied to claim 1 above teaches wherein the lower side comprises a lower wall (wall opposite upper wall of Hantz) having a plurality of lower recesses (trough 59 as applied by Freedman around heating elements) that extend transversely to the insertion direction (Freedmans trough 59 extends in both directions as it turns directions along XY axis see figure 2, or as already presented by transverse heating element 16 of primary art Hantz, see figure 3), the lower recesses are spaced apart from each other in the insertion direction (at ends of 59 of Freedman) and a cylindrical IR heating element (Freedman 32 or Hantz 15/16 “tubes 15” (column 2, lines 58-60)) overlies each of the lower recesses (as already applied to upper recesses in view that Hantz anticipates heating systems applied to both sides of substrate to be heated as is in a conventional toaster, emphasis added “in order to obtain good toasting distribution on both faces, the slice of bread must be placed in the vertical position” (column 1, lines 12-26), “This provides a conventional toaster” (column 3, lines 46-47).
Hantz as modified by Freedman is silent regarding the recesses being isolated from each other.
However Wang teaches (Fig-1) recesses (independent heating element reflector surfaces of 16/17, 23 and 25 running length of non-connecting heating elements 12-15, see figure 1) isolated to rod shaped heating elements (12-15).
The advantage of providing isolated heating element recesses is to make use of rod shaped heating elements of Quartz or Halogen that provide high output for faster toasting while also having high efficiency in energy use “the electric toaster has more heating tubes conforming to the shape of reflectors so as to toast food without shielding. Moreover, by the use of high efficiency heating elements, such as quartz heating tubes or halogen heating tubes etc, the electric toaster can toast bread slice faster and more safely.” [0023] “the electric toaster with two bread toasting chambers and four tubular heating elements has high power for fast toasting, without requiring the prior art shielding bars, so as to achieve no-shielding toasting with increased heating efficiency and less toasting time” [0026]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz as already modified by freedman, further with Wang, by exchanging the traditional resistive heating element of Hantz with the plurality of isolated rod Quartz or Halogen heating element of Wang, to make use of rod shaped IR heating elements that provide high output for faster toasting while also having efficiency in energy use for toasting. 
Additionally, Bumgarner teaches an obviousness of providing a toaster that flips on its side wherein all slots (6) that provided toasting in a vertical orientation (fig-3), are configured to receives a cooking accessory (20) in the horizontal configuration (Fig-2) to support food (120) having gravitationally ingredients (“Once the grill has been ejected through an opening 6, a user can place a sandwich 120 or other desired food item thereon.” (column 2, lines 49-58)).
The advantage of providing a toaster wherein all vertically oriented slots are provided with the ability to function as a oven when in horizontal orientation, is to provide a maximization of functionality from components by having a duality of operation modes of the components “when the housing is placed onto its rear wall, the catch members rotate to grip the grill so that the lift mechanism also ejects the grill through the bread-dispensing opening. Accordingly, a user can toast bread when the housing is upright or grill sandwiches when the housing is lying on its rear wall.” (column 1, lines 31-48).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Bumgarner, by adding to the rotatable toaster of Hantz, the multi functioning oven/toaster slots of Bumgarner, to provide a maximization of functionality from components by having a duality of operation modes of the components of each oven chamber/ toaster slot.

Regarding claim 3, Hantz as modified by Tsai teaches the portable combination toaster and pizza oven of claim 1, Hantz as already modified by Tsai for the same motivation as applied to claim 1 teaches wherein the front wall (Tsai, wall at handle 30) covers a front of the opening (Tsai, insertion area of 10 receiving 20) when the combination toaster and pizza oven is positioned on the horizontal counter top and is in the horizontal orientation (position of Hantz receiving tray B in horizontal orientation).

Regarding claim 5, Hantz discloses the portable combination toaster and pizza oven of claim 1, Hantz further discloses wherein the cooking accessory comprises a baking sheet (B) and the handle is provided on the front wall of the baking sheet (see handle of B on front wall in figure 2).

Regarding claim 6, Hantz discloses the portable combination toaster and pizza oven of claim 5, Hantz further discloses wherein, when the combination toaster and pizza oven is positioned on the horizontal counter top and is in the vertical orientation and the cooking accessory is removed from the housing, the opening has an absence of a closure member (see toast A of figure 1 inserted to opening 2 without supporting cooking vessel structure B).

Regarding claim 10, Hantz discloses the portable combination toaster and pizza oven of claim 1, Hantz further discloses (Fig-1-2-3) wherein the housing comprises an inner shell (walls of 2/3) that defines the cooking chamber and an outer shell (7, figure 1) that is spaced from the inner shell.

Regarding claim 12, Hantz discloses a portable cooking appliance comprising: 
(a) a housing (exterior of 1) defining a cooking chamber (2/3) therein, the cooking chamber having an opening (2a/3a) through which food is insertable in an insertion direction (direction enabling food entry to cooking appliance) into the cooking chamber; 
(b) the housing is removably positionable on a horizontal countertop (via feet 4b/5b) and, when positioned on the horizontal countertop, the housing is rotatable between a vertical orientation (orientation of figure 1) wherein the opening is provided in an upper end of the cooking appliance such that the cooking appliance is configured as a top loading toaster, and a horizontal orientation (orientation of figure 2) wherein the opening is provided at a front end of the cooking appliance such that the cooking appliance is configured as a front loading oven; and, 
(c) a cooking accessory (B) comprising a bottom wall (base wall of B) and a front wall (wall of B having handle protrusion, see figure 2), the front wall comprising an openable wall of the cooking chamber (see arrow of figure 2 showing slide opening of B from cooking environment of), Wherein, when the cooking appliance is in the vertical orientation and the cooking accessory is removed from the housing, the cooking chamber has an absence of a closure member (see regular toaster function for bread A of vertical orientation shown in figure 1) and 
wherein, when the portable combination toaster and pizza oven is in the horizontal orientation, the single cooking chamber has an upper side (top side of 2a/3a) and a lower side (bottom side of 2a/3a), the upper side comprises an upper wall (wall delimiting upper side of 2a/3a), a cylindrical IR heating element (heating elements 15 may be tubular “tubes 15” (column 2, lines 58-60)).
Hantz is silent regarding the front wall that when in a closed position, closes the cooking chamber whereby the openable wall retains heat in the cooking chamber and the openable wall is slidable to an open position. 
However Tsai teaches the front wall (wall of 20 having handle, see figures 1 and 2) that when in a closed position (20 within 10), closes the cooking chamber whereby the openable wall retains heat (air frying, see abstract) in the cooking chamber and the openable wall is slidable to an open position (see 20 inserted within 10 without gap shown in figures 1 and 2).
The advantage of the front wall that when in a closed position, closes the cooking chamber whereby the openable wall retains heat in the cooking chamber and the openable wall is slidable to an open position, is to retain heat and or provide convection cooking so as to provide function of “air frying” food within the cooking chamber “An Air fryer is an environmental and salutary fryer which cooks with a technique of high-speed air circulation, needs little or no oil and generates less smoke, and moreover, ensures nutrition in a food not to be lost with a suitable temperature.” [0002]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Tsai, by adding to the lose fitting tray system of Hantz, closure cooking tray system of Tsai, to retain heat and or provide convection cooking so as to provide function of “air frying” food within the cooking chamber.
Hantz is silent regarding the cooking chambers upper wall has a plurality of upper recesses that extend transversely to the insertion direction, the upper recesses are spaced apart from each other in the insertion direction, the heating elements underlies each of the upper recesses and wherein the upper wall comprises web portions that extend between each pair of adjacent upper recesses and each web portion is non-porous and planar.
However Freedman teaches having a plurality of upper recesses (directions of trough 59) that extend transversely to the insertion direction (trough 59 extends in both x and y axis as it turns, see figure 2. Additionally the shape of heating element / recesses in regards to orientation during insertion of food into the oven is a non-functional change of shape, because food orientation relative to the oven is also dependent to orientation of food during insertion, see MPEP 2144.04 IV  in view of anticipation of an already transverse heating element 16 of primary prior art Hantz, see figure 3), the upper recesses are spaced apart from each other in the insertion direction (at ends of 59), the heating elements (32) underlies each of the upper recesses (see 32 within 59) and wherein the upper wall comprises web portions (65 extending between trough sections 59, see figure 3) that extend between each pair of adjacent upper recesses (troughs extending in insertion direction, see figure 3 in view of figure 2) and each web portion is non-porous (see solid webbing of figure 3) and planar (see planar webbing of figure 3).
The advantage of providing recesses in relation to the heating element, is to enhance reflection of heat towards substrate to be heated “Ideally, trough 59 has a parabolic cross-section for maximum downward directivity of infrared radiation from heating element 32 by reflection. However, as will be described later herein, concentrators 34 having other cross-sectional shapes provide broiling performances that are significantly better than without using any concentrator.” (column 5, lines 28-49). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Freedman, by adding to the anticipated dual sided heating system of Hantz, the reflected recesses around heating features of Freedman, to enhance reflection of heat towards substrate to be heated.
Hantz as already modified by Freedman for the same motivation as applied to claim 12 above teaches wherein the lower side comprises a lower wall (wall opposite upper wall of Hantz) having a plurality of lower recesses (trough 59 as applied by Freedman around heating elements) that extend transversely to the insertion direction (Freedmans trough 59 extends in both directions as it turns directions along XY axis see figure 2, or as already presented by transverse heating element 16 of primary art Hantz, see figure 3), the lower recesses are spaced apart from each other in the insertion direction (at ends of 59 of Freedman) and a cylindrical IR heating element (Freedman 32 or Hantz 15/16 “tubes 15” (column 2, lines 58-60)) overlies each of the lower recesses (as already applied to upper recesses in view that Hantz anticipates heating systems applied to both sides of substrate to be heated as is in a conventional toaster, emphasis added “in order to obtain good toasting distribution on both faces, the slice of bread must be placed in the vertical position” (column 1, lines 12-26), “This provides a conventional toaster” (column 3, lines 46-47).
Additionally, Bumgarner teaches an obviousness of providing a toaster that flips on its side wherein all slots (6) that provided toasting in a vertical orientation (fig-3), are configured to receives a cooking accessory (20) in the horizontal configuration (Fig-2) to support food (120) having gravitationally ingredients (“Once the grill has been ejected through an opening 6, a user can place a sandwich 120 or other desired food item thereon.” (column 2, lines 49-58)).
The advantage of providing a toaster wherein all vertically oriented slots are provided with the ability to function as a oven when in horizontal orientation, is to provide a maximization of functionality from components by having a duality of operation modes of the components “when the housing is placed onto its rear wall, the catch members rotate to grip the grill so that the lift mechanism also ejects the grill through the bread-dispensing opening. Accordingly, a user can toast bread when the housing is upright or grill sandwiches when the housing is lying on its rear wall.” (column 1, lines 31-48).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Bumgarner, by adding to the rotatable toaster of Hantz, the multi functioning oven/toaster slots of Bumgarner, to provide a maximization of functionality from components by having a duality of operation modes of the components of each oven chamber/ toaster slot.

Regarding claim 13, Hantz teaches the portable cooking appliance of claim 12, Hantz teaches wherein the openable wall has a handle (handle of B, see figure 2) provided thereon.

Regarding claim 14, Hantz as modified by Tsai discloses the portable cooking appliance of claim 12, Hantz as already modified by Tsai for the same motivation as applied to claim 12 teaches wherein the openable wall covers the front of the opening when the cooking appliance is positioned on the horizontal counter top and is in the horizontal orientation (retaining of heat and or provisions for convection cooking are provided as a function of the closure of cooking chamber for “air frying” food within the cooking chamber “An Air fryer is an environmental and salutary fryer which cooks with a technique of high-speed air circulation, needs little or no oil and generates less smoke, and moreover, ensures nutrition in a food not to be lost with a suitable temperature.” Tsai [0002]). 

Regarding claim 16, Hantz discloses the portable cooking appliance of claim 12, Hantz further discloses wherein the cooking accessory (B) is slidably insertable into the housing (see arrow of figure 2 showing cooking accessory B slidable positioning into housing).

Regarding claim 19, Hantz discloses the portable cooking appliance of claim 12, Hantz further discloses (Fig-1-2-3) wherein the housing comprises an inner shell (walls of 2/3) that defines the cooking chamber and an outer shell (7, figure 1) that is spaced from the inner shell.

Regarding claim 21, Hantz discloses (Fig-1-2) a portable cooking appliance comprising: 
(a) a housing (exterior of 1) defining a cooking chamber (2/3) therein, the cooking chamber having an opening (2a/3a) through which food is insertable into the cooking chamber; 
(b) the housing is removably positionable on a horizontal countertop (surface received by feet 4b and 5b) and, when positioned on the horizontal countertop, the housing is rotatable between a vertical orientation (orientation of figure 1) wherein the opening is provided in an upper end of the cooking appliance and a horizontal orientation (orientation of figure 2) wherein the opening is provided at a front end of the cooking appliance such that the cooking appliance is configured as a front loading oven; and, 
(c) a cooking accessory comprising a bottom wall (bottom wall of B) and a front wall (wall of B having handle, see figure 2), that front wall has a handle (handle protrusion of B, see figure 2), the front wall comprising an openable wall (wall of B of handle and arrow as shown in figure 2 indicating displacement of B and walls of B) of the cooking chamber and is moveable between a closed position (B within cooking chamber as indicated by arrow of figure 2) and an open position (B sliding out of cooking chamber as indicated by arrow of figure 2) and 
wherein, when the portable combination toaster and pizza oven is in the horizontal orientation, the single cooking chamber has an upper side (top side of 2a/3a) and a lower side (bottom side of 2a/3a), the upper side comprises an upper wall (wall delimiting upper side of 2a/3a), a cylindrical IR heating element (heating elements 15 may be tubular “tubes 15” (column 2, lines 58-60)).
Hantz is silent regarding the handle is removable securable thereto and wherein the front wall closes the cooking chamber and retains heat in the cooking chamber and an open position.
However Tsai teaches the handle (30) is removable securable thereto (“the protrusions 372 are detached from the through holes 212 so as to detach the handle 30 from the food pan 21” [0032]) the wall and wherein the front wall closes the cooking chamber and retains heat in the cooking chamber.
The advantage of the handle is removable securable thereto and wherein the front wall closes the cooking chamber and retains heat in the cooking chamber and an open position, is to provide ease of cleaning “It is easy to clean each assembly after the handle 30, the food pan 21 and the base pot 22 are detached.” [0033], and to retain heat and or provide convection cooking so as to provide function of “air frying” food within the cooking chamber “An Air fryer is an environmental and salutary fryer which cooks with a technique of high-speed air circulation, needs little or no oil and generates less smoke, and moreover, ensures nutrition in a food not to be lost with a suitable temperature.” [0002].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Tsai, by adding to the lose fitting tray system of Hantz, the closure cooking tray system of Tsai, to provide removable parts for ease of cleaning and to retain heat and or provide convection cooking so as to provide function of “air frying” food within the cooking chamber.
Hantz is silent regarding the cooking chambers upper wall has a plurality of upper recesses that extend transversely to the insertion direction, the upper recesses are spaced apart from each other in the insertion direction, the heating elements underlies each of the upper recesses and wherein the upper wall comprises web portions that extend between each pair of adjacent upper recesses and each web portion is non-porous and planar.
However Freedman teaches having a plurality of upper recesses (directions of trough 59) that extend transversely to the insertion direction (trough 59 extends in both x and y axis as it turns, see figure 2. Additionally the shape of heating element / recesses in regards to orientation during insertion of food into the oven is a non-functional change of shape, because food orientation relative to the oven is also dependent to orientation of food during insertion, see MPEP 2144.04 IV  in view of anticipation of an already transverse heating element 16 of primary prior art Hantz, see figure 3), the upper recesses are spaced apart from each other in the insertion direction (at ends of 59), the heating elements (32) underlies each of the upper recesses (see 32 within 59) and wherein the upper wall comprises web portions (65 extending between trough sections 59, see figure 3) that extend between each pair of adjacent upper recesses (troughs extending in insertion direction, see figure 3 in view of figure 2) and each web portion is non-porous (see solid webbing of figure 3) and planar (see planar webbing of figure 3).. 
The advantage of providing recesses in relation to the heating element, is to enhance reflection of heat towards substrate to be heated “Ideally, trough 59 has a parabolic cross-section for maximum downward directivity of infrared radiation from heating element 32 by reflection. However, as will be described later herein, concentrators 34 having other cross-sectional shapes provide broiling performances that are significantly better than without using any concentrator.” (column 5, lines 28-49). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Freedman, by adding to the anticipated dual sided heating system of Hantz, the reflected recesses around heating features of Freedman, to enhance reflection of heat towards substrate to be heated.
Hantz as already modified by Freedman for the same motivation as applied to claim 21 above teaches wherein the lower side comprises a lower wall (wall opposite upper wall of Hantz) having a plurality of lower recesses (trough 59 as applied by Freedman around heating elements) that extend transversely to the insertion direction (Freedmans trough 59 extends in both directions as it turns directions along XY axis see figure 2, or as already presented by transverse heating element 16 of primary art Hantz, see figure 3), the lower recesses are spaced apart from each other in the insertion direction (at ends of 59 of Freedman) and a cylindrical IR heating element (Freedman 32 or Hantz 15/16 “tubes 15” (column 2, lines 58-60)) overlies each of the lower recesses (as already applied to upper recesses in view that Hantz anticipates heating systems applied to both sides of substrate to be heated as is in a conventional toaster, emphasis added “in order to obtain good toasting distribution on both faces, the slice of bread must be placed in the vertical position” (column 1, lines 12-26), “This provides a conventional toaster” (column 3, lines 46-47).
Additionally, Bumgarner teaches an obviousness of providing a toaster that flips on its side wherein all slots (6) that provided toasting in a vertical orientation (fig-3), are configured to receives a cooking accessory (20) in the horizontal configuration (Fig-2) to support food (120) having gravitationally ingredients (“Once the grill has been ejected through an opening 6, a user can place a sandwich 120 or other desired food item thereon.” (column 2, lines 49-58)).
The advantage of providing a toaster wherein all vertically oriented slots are provided with the ability to function as a oven when in horizontal orientation, is to provide a maximization of functionality from components by having a duality of operation modes of the components “when the housing is placed onto its rear wall, the catch members rotate to grip the grill so that the lift mechanism also ejects the grill through the bread-dispensing opening. Accordingly, a user can toast bread when the housing is upright or grill sandwiches when the housing is lying on its rear wall.” (column 1, lines 31-48).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Bumgarner, by adding to the rotatable toaster of Hantz, the multi functioning oven/toaster slots of Bumgarner, to provide a maximization of functionality from components by having a duality of operation modes of the components of each oven chamber/ toaster slot.

Regarding claim 26, the portable cooking appliance of claim 21, Hantz further discloses (Fig-1-2-3) wherein the housing comprises an inner shell (walls of 2/3) that defines the cooking chamber and an outer shell (7, figure 1) that is spaced from the inner shell.

Regarding claim 28, Hantz as modified by Freedman teaches the portable combination toaster and pizza oven of claim 1, Hantz as already modified by Freedman for the same motivation as applied to claim 1 teaches wherein the upper and lower recesses comprise a plurality of pairs of recesses that face each other (both sides of toast in oven are anticipated to have heating supplied, emphasis added “in order to obtain good toasting distribution on both faces, the slice of bread must be placed in the vertical position” Hantz (column 1, lines 12-26)) and, a plane (level area of Freedman existing at top of trough 59, see figure 2) that extends in the insertion direction (plane of Freedman extending in X and Y orientation, see figure 2) intersects the upper recess and the lower recess of each of the plurality of pairs of recesses (Hantz having duplication of heating on both sides provided for toasting distribution to both faces of food, see above (column 1, lines 12-26), as modified by recess/trough of heating component provided by Freedman, see figure 2).

Regarding claim 30, Hantz as modified by Freedman teaches the portable cooking appliance of claim 12, Hantz as already modified by Freedman for the same motivation as applied to claim 12 teaches wherein the upper and lower recesses comprise a plurality of pairs of recesses that face each other (both sides of toast in oven are anticipated to have heating supplied, emphasis added “in order to obtain good toasting distribution on both faces, the slice of bread must be placed in the vertical position” Hantz (column 1, lines 12-26)) and, a plane (level area of Freedman existing at top of trough 59, see figure 2) that extends in the insertion direction (plane of Freedman extending in X and Y orientation, see figure 2) intersects the upper recess and the lower recess of each of the plurality of pairs of recesses (Hantz having duplication of heating on both sides provided for toasting distribution to both faces of food, see above (column 1, lines 12-26), as modified by recess/trough of heating component provided by Freedman, see figure 2).

Regarding claim 32, Hantz as modified by Freedman teaches the portable cooking appliance of claim 21, Hantz as already modified by Freedman for the same motivation as applied to claim 21 teaches wherein the upper and lower recesses comprise a plurality of pairs of recesses that face each other (both sides of toast in oven are anticipated to have heating supplied, emphasis added “in order to obtain good toasting distribution on both faces, the slice of bread must be placed in the vertical position” Hantz (column 1, lines 12-26)) and, a plane (level area of Freedman existing at top of trough 59, see figure 2) that extends in the insertion direction (plane of Freedman extending in X and Y orientation, see figure 2) intersects the upper recess and the lower recess of each of the plurality of pairs of recesses (Hantz having duplication of heating on both sides provided for toasting distribution to both faces of food, see above (column 1, lines 12-26), as modified by recess/trough of heating component provided by Freedman, see figure 2).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hantz in view of Tsai, Bumgarner, Freedman and Wang and in further view of Raghaven (US 2017/0351278).

Regarding claim 9, Hantz discloses the portable combination toaster and pizza oven of claim 1, Hantz is silent regarding further comprising an air mover whereby the cooking chamber is operable using forced convection.
However Raghaven teaches further comprising an air mover (convection fan 18) whereby the cooking chamber is operable using forced convection (“a motor-driven convection fan 18 may be optionally positioned within the housing 12 to direct a stream of air across a heater element 20 into the oven cavity 14.” [0048]).
The advantage of further comprising an air mover whereby the cooking chamber is operable using forced convection, is to provide convection heating and distribute heat from heat source “a motor-driven convection fan 18 may be optionally positioned within the housing 12 to direct a stream of air across a heater element 20 into the oven cavity 14.” [048]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modifiy Hantz with Raghavan, by adding to the heating system of Hantz the forced convection system of Raghavan, to provide convection heating and distribute heat from heat source.

Regarding claim 11, Hantz discloses the portable combination toaster and pizza oven of claim 10 Hantz is silent regarding wherein the inner shell comprises a plurality of inner shell panels including a top panel, a rear panel and transversely opposed side panels and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels.
However Raghavan teaches (Fig-2) the inner shell (inner shell 14,) comprises a plurality of inner shell panels (see figure 1 in view of figure 2 showing 5 planes of inner shell 12) including a top panel (top plane), a rear panel (rear plane) and transversely opposed side panels (side planes) and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels (outer panel 12, which is separated from inner shell 14 by insulation shown in figure 2, additionally see insulation disclosed at [0033]).
The advantage of the inner shell comprises a plurality of inner shell panels including a top panel, a rear panel and transversely opposed side panels and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels, is to provide heat retention as is the purpose of heating insulation “At least one embodiment of the invention provides a cooking oven having an insulated housing having housing walls including a door closing to define an interior cooking cavity and opening to provide access to the cooking cavity” [0033]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Raghavan, by adding to the food heating system of Hantz, the insulation to food heating system of Raghavan, to provide heat retention as is the purpose of heating insulation. 

Claims 18, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hantz in view of Tsai, Bumgarner and  Freedman and in further view of Raghaven.

Regarding claim 18, Hantz discloses the portable cooking appliance of claim 12, Hantz is silent regarding further comprising an air mover whereby the cooking chamber is operable using forced convection.
However Raghaven teaches further comprising an air mover (convection fan 18) whereby the cooking chamber is operable using forced convection (“a motor-driven convection fan 18 may be optionally positioned within the housing 12 to direct a stream of air across a heater element 20 into the oven cavity 14.” [0048]).
The advantage of further comprising an air mover whereby the cooking chamber is operable using forced convection, is to provide convection heating and distribute heat from heat source “a motor-driven convection fan 18 may be optionally positioned within the housing 12 to direct a stream of air across a heater element 20 into the oven cavity 14.” [048]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modifiy Hantz with Raghavan, by adding to the heating system of Hantz the forced convection system of Raghavan, to provide convection heating and distribute heat from heat source.

Regarding claim 20, Hantz discloses the portable cooking appliance of claim 19, Hantz is silent regarding wherein the inner shell comprises a plurality of inner shell panels including a top panel, a rear panel and transversely opposed side panels and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels.
However Raghavan teaches (Fig-2) the inner shell (inner shell 14,) comprises a plurality of inner shell panels (see figure 1 in view of figure 2 showing 5 planes of inner shell 12) including a top panel (top plane), a rear panel (rear plane) and transversely opposed side panels (side planes) and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels (outer panel 12, which is separated from inner shell 14 by insulation shown in figure 2, additionally see insulation disclosed at [0033]).
The advantage of the inner shell comprises a plurality of inner shell panels including a top panel, a rear panel and transversely opposed side panels and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels, is to provide heat retention as is the purpose of heating insulation “At least one embodiment of the invention provides a cooking oven having an insulated housing having housing walls including a door closing to define an interior cooking cavity and opening to provide access to the cooking cavity” [0033]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Raghavan, by adding to the food heating system of Hantz, the insulation to food heating system of Raghavan, to provide heat retention as is the purpose of heating insulation. 

Regarding claim 25, Hantz discloses the portable cooking appliance of claim 21, Hantz is silent regarding further comprising an air mover whereby the cooking chamber is operable using forced convection.
However Raghaven teaches further comprising an air mover (convection fan 18) whereby the cooking chamber is operable using forced convection (“a motor-driven convection fan 18 may be optionally positioned within the housing 12 to direct a stream of air across a heater element 20 into the oven cavity 14.” [0048]).
The advantage of further comprising an air mover whereby the cooking chamber is operable using forced convection, is to provide convection heating and distribute heat from heat source “a motor-driven convection fan 18 may be optionally positioned within the housing 12 to direct a stream of air across a heater element 20 into the oven cavity 14.” [048]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Raghavan, by adding to the heating system of Hantz the forced convection system of Raghavan, to provide convection heating and distribute heat from heat source.

Regarding claim 27, Hantz disclose the portable cooking appliance of claim 26, Hantz is silent regarding wherein the inner shell comprises a plurality of inner shell panels including a top panel, a rear panel and transversely opposed side panels and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels.
However Raghavan teaches (Fig-2) the inner shell (inner shell 14,) comprises a plurality of inner shell panels (see figure 1 in view of figure 2 showing 5 planes of inner shell 12) including a top panel (top plane), a rear panel (rear plane) and transversely opposed side panels (side planes) and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels (outer panel 12, which is separated from inner shell 14 by insulation shown in figure 2, additionally see insulation disclosed at [0033]).
The advantage of the inner shell comprises a plurality of inner shell panels including a top panel, a rear panel and transversely opposed side panels and the top panel, a rear panel and transversely opposed side panels are spaced from corresponding outer shell panels, is to provide heat retention as is the purpose of heating insulation “At least one embodiment of the invention provides a cooking oven having an insulated housing having housing walls including a door closing to define an interior cooking cavity and opening to provide access to the cooking cavity” [0033]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hantz with Raghavan, by adding to the food heating system of Hantz, the insulation to food heating system of Raghavan, to provide heat retention as is the purpose of heating insulation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761